Citation Nr: 1533974	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-22 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1815 for a child born with spina bifida.


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal      from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The appellant is the Veteran's son.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant was scheduled to testify before the Board on July 16, 2015.  On July 3, 2015, almost two weeks prior to the hearing, and again on July 6, 2015, the appellant requested that his hearing be rescheduled due to health issues and a medical emergency involving his father.

As a timely request was made for rescheduling of the hearing and good cause      has been shown, the Board finds that remand is necessary in order to afford the appellant his requested hearing. 

Accordingly, the case is REMANDED for the following action:

Take the necessary steps to schedule the appellant for a Board videoconference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




